        Case 2:20-cv-00966-NR Document 334 Filed 08/06/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA
DONALD J. TRUMP FOR                     )
                                        )
PRESIDENT, INC., et al.,                ) 2:20-cv-966-NR
                                        )
              Plaintiffs,               )
                                        )
      v.                                )
                                        )
                                        )
KATHY BOOCKVAR, et al.,                 )
                                        )
                                        )
              Defendants.               )

                      AMENDED SCHEDULING ORDER
      A telephonic status conference having been held August 6, 2020, it is
hereby ORDERED that the prior scheduling order [ECF 124] is modified in the
following respects:
I.    Evidentiary Hearing
      (1)    Due to the ongoing public-health crisis related to COVID-19, the
Court is now inclined to conduct the hearing by video, with all counsel,
witnesses, and the Court participating remotely. The Court will evaluate the
current public-health conditions and make a final decision on whether to hold
the hearing remotely or in person by August 27, 2020.
II.   Discovery Scope and Deadlines
      (2)    The Court notes that, at a minimum, the August 1, 2020, report,
and the data submissions under 71 P.S. § 279.6(c), should have been produced
by Defendant Secretary Boockvar to all other parties (including the
Intervenors). Additionally, all documents that any party intends to rely upon
in support of its claims or defenses at summary judgment, the evidentiary
hearing, or trial must be produced. Any additional discovery beyond that must:
(i) not be duplicative of materials received in connection with the report; and
        Case 2:20-cv-00966-NR Document 334 Filed 08/06/20 Page 2 of 3




(ii) be narrowly tailored to the implementation of the mail-in and poll-watching
procedures in the 2020 primary election, and the procedures for the 2020
general election.    To the extent there is disagreement among any parties
regarding the meaning of “implementation of the mail-in and poll-watching
procedures” as it pertains to the amended complaint, those parties must meet
and confer. If no resolution is reached by Sunday, August 9, 2020, then a
party seeking relief must file a motion to compel by Monday, August 10,
2020. Reponses are due by Tuesday, August 11, 2020. Moving and response
briefs shall not exceed 10 pages. No reply briefs are permitted. The motion
and response should include proposed orders, and include a specific amount for
incurred attorneys’ fees, as the Court intends to award attorneys’ fees if
authorized by Rule 37.
      (3)   A party responding to written discovery requests must serve
written responses (and documents, if applicable) on the party that propounded
those requests, as well as all other parties in this action.
      (4)   All responses to written discovery, including producing all items
and documents, shall be made by August 10, 2020 at 12:00 PM. The parties
may agree among themselves to a short extension of this deadline.
      (5)   Those parties seeking a protective order in this case must confer
and file a joint motion for entry of protective order by August 10, 2020 at
10:00 AM.
      (6)   All     affirmative   expert   reports   shall     be   completed   and
simultaneously produced by August 26, 2020. Rebuttal expert reports shall
be completed and produced by September 2, 2020. All expert depositions
shall be completed by September 9, 2020.




                                       -2-
         Case 2:20-cv-00966-NR Document 334 Filed 08/06/20 Page 3 of 3




III.   Summary-Judgment Briefing
       (7)   To the extent any party wishes to file a motion for summary
judgment, it must be filed by September 4, 2020. Responses must be filed by
September 11, 2020. Moving and response briefs shall not exceed 30 pages.
No reply briefs are permitted.
       (8)   As set forth in Local Rule of Civil Procedure 56(a), the Court, in its
discretion, may establish its own requirements for motions for summary
judgment. Pursuant to that discretion, the Court instructs the parties not to
separately file concise statements of material facts. Instead, the parties should
include a “facts” section in their briefs setting forth a narrative of the facts that
the filing party contends are undisputed and material, including any facts
which for purposes of the summary judgment motions only are assumed to be
true. The parties must cite to a particular pleading, deposition, answer to
interrogatory, admission on file, or other part of the record supporting each
statement of fact in the brief. All cited documents must be compiled in a
separately filed appendix (with each exhibit in the appendix being a separate
PDF document).


       Unless otherwise modified above, the terms of the prior scheduling order
[ECF 124] remain in effect.




Dated: August 6, 2020                  BY THE COURT:


                                       /s/ J. Nicholas Ranjan
                                       United States District Judge




                                        -3-
